DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in responsive to RCE filed on 1/21/21. Claims 1-21 are pending.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Claims 1, 8, 15 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.
 
Examiner’s Notes
Applicant’s representative decline examiners propose amendment for advance prosecution. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitalia et al (US 2019/0386891 A1), hereinafter “Chitalia”, in view of Forgette el al. (US Patent 8,621,274 B1), hereinafter “Forgette”, in further view of Manchek et al.  (US 2014/0201574 A1).

As to claim 1, Chitalia disclose a method for a network management entity to perform adaptive packet flow monitoring in a software-defined networking (SDN) environment that includes the network management entity, a first host and a second host (data center 10A includes SDN controller 132 manages (network management entity in SDN environment) the network and networking services such load balancing, security, and allocate resources from servers 12 to various applications via southbound API 133, communicate with servers 12 running VM’s and having policy agents 35A-35X, where the servers 12 can be first host i.e. 12A and second hosts i.e. 12X etc. ) (Chitalia, ¶ [0044, 0050], fig. 1), wherein the method comprises: 
receiving a request to monitor a packet flow traveling along a datapath between a first virtualized computing instance supported by the first host and a second virtualized computing instance supported by the second host (policy controller 23 may be configured to push one or more policies 202 to one or more of the policy agents 35 executing on servers 12.  Policy controller 23 may receive information about internal processor metrics from one or more of policy agents 35, and determine if conditions of a rule for the one or more metrics are met; a plurality of groupings referred to as "aggregates." In general, each aggregate may be configurable to include a set of servers and may represent an application, a workload, a project, or other logical or physical grouping.  A server may host one or more instances that belong to a single aggregate, or to one or more aggregates.  Where a server hosts instances belonging multiple aggregates (first virtualized computing instance, second virtualized computing instance), the server may belong to each of the multiple aggregates.  A set of probes is generated for each agent of each server, the set of probes used to "ping" (e.g., send a message) to every other agent associated with a server that is grouped in a different aggregate relative to the aggregate where the agent issuing the probes is located; generate one or more metrics associated with real-time communications between the agents of different aggregates.  Because the set of probes travel the same underlay paths as packets between application workloads executing on separate servers (first virtualized computing instance, second virtualized computing instance), performance metrics such as network latencies between pairs of aggregates, the performance metrics being obtained from the various parameters, correlate to performance metrics between applications executing on the pairs of aggregates) (Chitalia, ¶ [0006, 0044, 0050-0056], fig. 1); 
activating a first set of checkpoints by instructing the first host or the second host, or both, to monitor the packet flow using the first set of checkpoints, wherein at least one of the checkpoints in the first set is supported by either the first host or the second host (One or more policies 202 may include instructions to cause one or more of policy agents 35 to issue communication probes (first set of checkpoints) to one or more different agents 35 of the computer network system 8, and to monitor for responses received in reply to issuing the communication probes.  One or more policies 202 may include instructions to cause one or more policy agents 35 to monitor one or more metrics associated with servers 12 (monitor the packet flow).  One or more policies 202 may include instructions to cause one or more policy agents 35 to analyze one or more metrics associated with servers 12 to determine if connectivity exists between the source and destination agents associated with a communication probe, and for example to measure latency associated with the time for transmission and reception of the issued communication probes) (Chitalia, ¶ [0050, 0053-0054, 0061], fig. 1); and 
in response to detecting a predetermined event based on first performance metric information associated with the packet flow (one or more policies 202 may include instructions to cause one or more policy agents 35 to analyze one or more metrics associated with servers 12 to determine if connectivity exists between the source and destination agents associated with a communication probe, and for example to measure latency associated with the time for transmission and reception of the issued communication probes; The probe may be configured to be routed through the same devices within the switch fabric 20 that would be used for regular communications between the servers, for example the TOR switches 16 and chassis switches 18 of the switch fabric.  The policy agent issuing the probe or probes may monitor and collect results related to responses, or lack thereof, received in reply to the issued probes.  For example, a probe may not return, indicating non-connectivity (predetermined event based on the probe between the server hosting the policy agent issuing the probe and the server hosting the policy agent that is a destination for the probe.  A probe may return after a time, indicating a round-trip time (two-way latency).  In some cases, a probe expected to be received by the policy agent that is a destination for the expected probe is not received within an expected time frame i.e. first performance metric (non-connectivity, no connection etc.), indicating non-connectivity between the server hosting the policy agent issuing the probe and the server hosting the policy agent that is a destination for the probe) (Chitalia, ¶ [0050-0054, 0061], fig. 1), 
activating a second set of checkpoints by instructing the first host or the second host, or both, (policy agent 35A may monitor one or more metrics at server 12A.  Such metrics may involve server 12A, all virtual machines 36 executing on server 12A, and/or specific instances of virtual machines 36.  Policy agent 35A may determine, based on the monitored metrics, that one or more values exceed a threshold set by or more policies 202 received from policy controller 23.  For instance, policy agent 35A may determine whether CPU usage exceeds a threshold set by a policy (e.g., server 12A CPU usage&gt;50%).  In other examples policy agent 35A may evaluate whether one or more metrics is less than a threshold value (e.g., if server 12A available disk space&lt;20%, then raise an alert), or is equal to a threshold value (e.g., if the number of instances of virtual machines 36 equals 20, then raise an alert) i.e. predetermine event i.e. metric CPU usage exceed threshold for first checkpoint i.e. policy and the policy controller 23 may generate policies and establish alarm conditions without user input.  For example, policy controller 23 may apply analytics and machine learning to metrics collected by policy agents 35.  Policy controller 23 may analyze the metrics collected by policy agents 35 over various time periods.  Policy controller 23 may determine, based on such analysis, information sufficient to configure an alarm for one or more metrics.  Policy controller 23 may process the information and generate one or more policies 202 (i.e. activate a second set of policies for monitoring by the policy agent 35) that implements the alarm settings.  Policy controller 23 may communicate information about the policy to one or more policy agents 35 executing on servers 12.  Each of policy agents 35 may thereafter monitor conditions and respond to conditions that trigger an alarm pursuant to the corresponding policies 202 generated without user input ) (Chitalia, ¶ [0050-0054, 0061, 0068-0069], fig. 1).
However, Chitalia does not explicitly disclose the first set of checkpoints correspond to a first set of components located on the datapath, activating a second set of checkpoints by instructing the first host or the second host, or both, to monitor the packet flow using the second set of checkpoints, wherein at least one of the checkpoints in the second set is supported by either the first host or the second host, the second set of checkpoints correspond to a second set of components located on the datapath and after having activated the first set of checkpoints and the second set of checkpoints, the 
In an analogous art, Forgette discloses activating a second set of checkpoints by instructing the first host or the second host, or both, to monitor the packet flow using the second set of checkpoints, wherein at least one of the checkpoints in the second set is supported by either the first host or the second host (In particular, snapshots of a virtual machine may be created while the virtual machine is hosted on a primary computing device in a running state or an off state.  The secondary computing device may receive such snapshots of the virtual machine.  Upon detecting failure of the virtual machine hosted on the primary computing device, the virtual machine may be hosted on the secondary computing device based upon a snapshot (e.g., a new instance of the virtual machine may be instantiated in a running state or an off state).  In this way, the secondary computing device may host the virtual machine so that the virtual machine may be operable (monitoring the packet flow and supports by hosting the virtual machine) and accessible even though the virtual machine failed on the primary computing device.  A second snapshot (i.e. activate the second set of checkpoints) of the virtual machine hosted on the secondary computing device may be created) (Forgette, col. 3, lines 55-67, col. 4, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Forgette’s teachings into Chitalia’s teaching of activating a second set of checkpoints by instructing the first host or the second host, or both, to monitor the packet flow using the second set of checkpoints, wherein at least one of the checkpoints in the second set 
However, Chitalia- Forgette does not explicitly disclose the first set of checkpoints correspond to a first set of components located on the datapath, the second set of checkpoints correspond to a second set of components located on the datapath and after having activated the first set of checkpoints and the second set of checkpoints, the packet flow is monitored by the activated first set of checkpoints and the activated second set of checkpoints.
In an analogous art, Manchek discloses the first set of checkpoints correspond to a first set of components located on the datapath (a host computer having an active virtual machine to a standby computer having a standby virtual machine.  The virtual machine can include a guest.  In one embodiment, checkpoint data can be generated for each component on the host being checkpointed (i.e. each component can be set of checkpoints i.e. first, second etc.).  A component can be a memory component, a processor, a disk, or another virtual or tangible component of the host or standby computer. A table of contents can be used to track the checkpoint data for each component for subsequent assembly and processing as a checkpoint on a per component basis; Checkpoint data from each of these components 60, 64, 68 may be sent separately across the communications link 52 from the checkpoint originating virtual machine 42 to the corresponding components 60', 64', 68' on the standby virtual machine 46' of the other computing device) (Manchek, ¶ [0008,0016, 0025, 0028], figs 2), the second set of checkpoints correspond to a second set of components located on the datapath (a host computer having an active virtual machine to a standby computer having a standby virtual machine.  The virtual machine can include a guest.  In one embodiment, checkpoint data can be generated for each component on the host being checkpointed (i.e. each component can be set of checkpoints i.e. first, second etc.).  A component can be a memory component, a processor, a disk, or another virtual or tangible component of the host or standby computer. A table of contents can be used to track the checkpoint data for each component for subsequent assembly and processing as a checkpoint on a per component basis; Checkpoint data from each of these components 60, 64, 68 may be sent separately across the communications link 52 from the checkpoint originating virtual machine 42 to the corresponding components 60', 64', 68' on the standby virtual machine 46' of the other computing device) (Manchek, ¶ [0008,0016, 0025, 0028], figs 2) and after having activated the first set of checkpoints and the second set of checkpoints, the packet flow is monitored by the activated first set of checkpoints and the activated second set of checkpoints (the checkpoint packet 76, for example, holds checkpoint data (CD 60, CD 64, CD 68) from each of the components 60, 64, 68; a host computer having an active virtual machine to a standby computer having a standby virtual machine.  The virtual machine can include a guest.  In one embodiment, checkpoint data can be generated for each component on the host being checkpointed (i.e. each component can be set of checkpoints i.e. first, second etc.).  A component can be a memory component, a processor, a disk, or another virtual or tangible component of the host or standby computer. A table of contents can be used to track the checkpoint data for each component for subsequent assembly and processing as a checkpoint on a per component basis; once all the checkpoint data, including process checkpoint data (activated all the checkpoint data for monitoring) (which is not shown on the diagram for clarity) has been written by the node with the active virtual machine to the RCV buffer of the standby node) (Manchek, ¶ [0008,0016, 0025, 0028], figs 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Manchek’s teachings into Chitalia’s- Forgette’s teaching of after having activated the first set of checkpoints and the second set of checkpoints, monitoring the packet flow using the activated first set of checkpoints and the activated second set of checkpoints. This combination allows checkpoint data packets from multiple sources to be transferred asynchronously.

As to claim 2, Chitalia-Forgette- Manchek disclose the method of claim 1, wherein activating the first set of checkpoints comprises: generating and sending first control information to cause the first host or the second host, or both, to collect the first performance metric information that measures one or more of the following: latency, throughput, packet loss, jitter, number of transmitted or received units of data, and number of packets transmitted or received (The policy agent issuing the probe or probes may monitor and collect results related to responses, or lack thereof, received in reply to the issued probes.  For example, a probe may not return, indicating non-connectivity between the server hosting the policy agent issuing the probe and the server hosting the policy agent that is a destination for the probe.  A probe may return after a time, indicating a round-trip time (two-way latency).  In some cases, a probe expected to be received by the policy agent that is a destination for the expected probe is not received within an expected time frame, indicating non-connectivity between the server hosting the policy agent issuing the probe and the server hosting the policy agent that is a destination for the probe.  In some cases, policy agents may use the probes to determine one-way trip times between servers (latency).  The monitored and collected results may include non-connectivity (i.e. no packets transmitted or received since no connections), round-trip times, and latencies among the servers) (Chitalia, ¶ [0050-0054, 0061], fig. 1).

As to claim 3, Chitalia-Forgette-Manchek disclose the method of claim 1, wherein activating the second set of checkpoints comprises: generating and sending second control information to cause the first host or the second host, or both, to collect second performance metric information that includes an inter-checkpoint metric measured between one checkpoint in the first set of checkpoints and another checkpoint in the second set of checkpoints. (policy agent 35A may monitor one or more metrics at server 12A.  Such metrics may involve server 12A, all virtual machines 36 executing on server 12A, and/or specific instances of virtual machines 36.  Policy agent 35A may determine, based on the monitored metrics, that one or more values exceed a threshold set by or more policies 202 received from policy controller 23.  For instance, policy agent 35A may determine whether CPU usage exceeds a threshold set by a policy (e.g., server 12A CPU usage&gt;50%).  In other examples policy agent 35A may evaluate whether one or more metrics is less than a threshold value (e.g., if server 12A available disk space&lt;20%, then raise an alert), or is equal to a threshold value (e.g., if the number of instances of virtual machines 36 equals 20, then raise an alert) i.e. predetermine event i.e. metric CPU usage exceed threshold for first checkpoint i.e. policy and the policy controller 23 may generate policies and establish alarm conditions without user input.  For example, policy controller 23 may apply analytics and machine learning to metrics collected by policy agents 35.  Policy controller 23 may analyze the metrics collected by policy agents 35 over various time periods.  Policy controller 23 may determine, based on such analysis, information sufficient to configure an alarm for one or more metrics.  Policy controller 23 may process the information and generate one or more policies 202 (i.e. activate a second set of policies for monitoring by the policy agent 35) that implements the alarm settings.  Policy controller 23 may communicate information about the policy to one or more policy agents 35 executing on servers 12.  Each of policy agents 35 may thereafter monitor conditions and respond to conditions that trigger an alarm pursuant to the corresponding policies 202 generated without user input i.e. new policy generated by the controller 23 was to measure the cause of the alarm triggering based on the first checkpoint i.e. initial policy)) (Chitalia, ¶ [0050-0054, 0061, 0068-0069], fig. 1).

As to claim 4, Chitalia-Forgette- Manchek disclose the method of claim 1, wherein detecting the predetermined event comprises: receiving, from a processing entity, a report indicating that a performance threshold is not satisfied based on the first performance metric information received by the processing entity from the first host, the second host, or both (policy agent 35A may monitor one or more metrics at server 12A.  Such metrics may involve server 12A, all virtual machines 36 executing on server 12A, and/or specific instances of virtual machines 36.  Policy agent 35A may determine, based on the monitored metrics, that one or more values exceed a threshold set by or more policies 202 received from policy controller 23.  For instance, policy agent 35A may determine whether CPU usage exceeds a threshold set by a policy (e.g., server 12A CPU usage&gt;50%).  In other examples policy agent 35A may evaluate whether one or more metrics is less than a threshold value (e.g., if server 12A available disk space&lt;20%, then raise an alert), or is equal to a threshold value (e.g., if the number of instances of virtual machines 36 equals 20, then raise an alert) (i.e. predetermine event i.e. metric CPU usage exceed threshold for first checkpoint  not met condition, i.e. policy and the policy controller 23 may generate policies and establish alarm conditions without user input.)  For example, policy controller 23 may apply analytics and machine learning to metrics collected by policy agents 35.  Policy controller 23 may analyze the metrics collected by policy agents 35 over various time periods.  Policy controller 23 may determine, based on such analysis, information sufficient to configure an alarm for one or more metrics.  Policy controller 23 may process the information and generate one or more policies 202 (i.e. activate a second set of policies for monitoring by the policy agent 35) that implements the alarm settings.  Policy controller 23 may communicate information about the policy to one or more policy agents 35 executing on servers 12.  Each of policy agents 35 may thereafter monitor conditions and respond to conditions that trigger an alarm pursuant to the corresponding policies 202 generated without user input ) (Chitalia, ¶ [0050-0054, 0061, 0068-0069], fig. 1).

As to claim 5, Chitalia-Forgette- Manchek discloses the method of claim 1, Forgette discloses wherein the method further comprises: in response to detecting the predetermined event has been resolved, deactivating the second set of checkpoints by instructing the first host or the second host, or both, to stop monitoring the packet flow using the second set of checkpoints (In particular, snapshots of a virtual machine may be created while the virtual machine is hosted on a primary computing device in a running state or an off state.  The secondary computing device may receive such snapshots of the virtual machine.  Upon detecting failure of the virtual machine hosted on the primary computing device, the virtual machine may be hosted on the secondary computing device based upon a snapshot (e.g., a new instance of the virtual machine may be instantiated in a running state or an off state).  In this way, the secondary computing device may host the virtual machine so that the virtual machine may be operable (monitoring the packet flow and supports by hosting the virtual machine) and accessible even though the virtual machine failed on the primary computing device.  A second snapshot (i.e. activate the second set of checkpoints) of the virtual machine hosted on the secondary computing device may be created, Once the primary computing device is re-initialized (e.g., capable of hosting the virtual machine i.e. predetermine event resolved), the second snapshot may be provided to the primary computing device.  The primary computing device may host the virtual machine (e.g., instantiate a new instance of the virtual machine) on the primary computing device from the second snapshot (i.e. stopping the second computing device).  In this way, the virtual machine may be operable and accessible on the secondary computing device until the virtual machine can once again be hosted on the primary computing device.) (Forgette, col. 3, lines 55-67, col. 4, lines 1-15). The Examiner supplies the same rationale for the combination of references Chitalia-Forgette- Manchek as in Claim 1 above.

As to claim 6, Chitalia-Forgette- Manchek discloses the method of claim 5, wherein detecting that the predetermined event has been resolved comprises: receiving, from a processing entity, a report indicating that a performance threshold is satisfied based on second performance metric information collected using at least the second set of checkpoints (In particular, snapshots of a virtual machine may be created while the virtual machine is hosted on a primary computing device in a running state or an off state.  The secondary computing device may receive such snapshots of the virtual machine.  Upon detecting failure of the virtual machine hosted on the primary computing device, the virtual machine may be hosted on the secondary computing device based upon a snapshot (e.g., a new instance of the virtual machine may be instantiated in a running state or an off state).  In this way, the secondary computing device may host the virtual machine so that the virtual machine may be operable (monitoring the packet flow and supports by hosting the virtual machine) and accessible even though the virtual machine failed on the primary computing device.  A second snapshot (i.e. activate the second set of checkpoints) of the virtual machine hosted on the secondary computing device may be created, Once the primary computing device is re-initialized (e.g., capable of hosting the virtual machine i.e. predetermine event resolved or is satisfied since primary computing device is online), the second snapshot may be provided to the primary computing device.  The primary computing device may host the virtual machine (e.g., instantiate a new instance of the virtual machine) on the primary computing device from the second snapshot (i.e. stopping the second computing device).  In this way, the virtual machine may be operable and accessible on the secondary computing device until the virtual machine can once again be hosted on the primary computing device.) (Forgette, col. 3, lines 55-67, col. 4, lines 1-15). The Examiner supplies the same rationale for the combination of references Chitalia-Forgette- Manchek as in Claim 5 above.

As to claim 7, Chitalia-Forgette- Manchek discloses the method of claim 1, wherein the method further comprises: mapping a first application implemented by the first virtualized computing instance to at least one checkpoint in the first set of checkpoints or the second set of checkpoints (For example, a primary computing device may comprise virtual machine host software configured to facilitate hosting a virtual machine.  The virtual machine host software may provide users with access to one or more aspects of the virtual machine, such as an operating system and/or application(s) of the virtual machine (i.e. application); In particular, snapshots (first checkpoint) of a virtual machine may be created while the virtual machine (first application instance on first virtualized computing instance) is hosted on a primary computing device state in a running state or an off state.) (Forgette, col. 3, lines 36-40, 55-67).; and mapping a second application implemented by the second virtualized computing instance to at least one checkpoint in the first set of checkpoints or the second set of checkpoints (The virtual machine host software may provide users with access to one or more aspects of the virtual machine, such as an operating system and/or application(s) of the virtual machine (i.e. application); In this way, the secondary computing device may host the virtual machine so that the virtual machine may be operable (monitoring the packet flow and supports by hosting the virtual machine) and accessible even though the virtual machine failed on the primary computing device.  A second snapshot (i.e. second application instance on second virtualized computing instance)) of the virtual machine hosted on the secondary computing device may be created.) (Forgette, col. 3, lines 36-40, 55-67). The Examiner supplies the same rationale for the combination of references Chitalia-Forgette- Manchek as in Claim 1 above. 

Claims 8-14 list all the same elements of claims 1-7 but in a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a computer system, cause the processor to perform (Chitalia, ¶ [0044, 0050], fig. 1) rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-7 applies equally as well to claims 8-14.  

Claims 15-21 list all the same elements of claims 1-7 but in a computer system configured to perform adaptive packet flow monitoring in a software-defined networking (SDN) environment that includes the network management entity, a first host and a second host, wherein the computer system (Chitalia, ¶ [0044, 0050], fig. 1) rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-7 applies equally as well to claims 15-21.

Response to Arguments

Response to 103 rejections applicant’s amendments to the claim change the scope. Therefore, amended claims necessitated new ground(s) of rejections presented in this office action in view of Manchek et al.  (US 2014/0201574 A1) have been introduced to address amended. Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
a. North (US 2013/0024855 A1) – method, system, and computer program product enhances resource/process availability by providing hardware based buffering of network packets during checkpointing in a virtualized environment.  A High Availability Checkpoint (HAC) utility pre-configures a physical network adapter to buffer outgoing network packets from virtual machines that employ a checkpointing technology.  In response to receiving an outgoing network packet from a virtual machine and determining that the virtual machine employs a pre-specified checkpointing technology, the physical network adapter buffers the outgoing network packet.  In addition, a primary host performs/facilitates checkpoint operations (associated with the virtual machine) with a secondary host.  When checkpoint operations are successfully completed, the HAC utility triggers the transmission of the buffered network packets from the network adapter to a network destination.  The physical network adapter minimizes checkpointing network latency by pre-assigning a higher priority to a buffered network packet from a checkpointing virtual machine than to a new network packet that originates from a non-checkpointing virtual machine.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HITESH PATEL/
Primary Examiner, Art Unit 2419

2/17/20